[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                        JANUARY 7, 2008
                          No. 07-13256                 THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

             D. C. Docket No. 05-00412-CV-OC-10-GRJ


MEADOWFIELD APARTMENTS, LTD.,
a Florida limited partnership,
                                                  Plaintiff-Appellee,

                               versus

UNITED STATES OF AMERICA,
                                                  Defendant,

MARY MASSINELLO, ROBERTO MASSA,
ANABAL FRESSE, PAULA ABREU,
REYNALDO FONSECA, WILLIAM RODRIGUEZ,

                                                  Intervenors-Defendants-
                                                  Appellants.


                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                          (January 7, 2008)
Before CARNES, BARKETT and HILL, Circuit Judges.

HILL, Circuit Judge:

      Meadowfield Apartments, Ltd. seeks to quiet title to the Meadowfield

Apartments, a low-income housing development, by forcing its mortgagee, the

United States Department of Agriculture, to accept prepayment of its loans.

Intervenors are six individuals, all of whom are tenants of Meadowfield

Apartments. According to intervenors, each of them holds a property interest

under a lease agreement with Meadowfield Apartments, which may be adversely

affected by the prepayment of the mortgage. The district court denied appellant-

intervenors motion to intervene and Intervenors have appealed. See Bhd. of R.R.

Trainmen v. Baltimore & O.R. Co., 331 U.S. 519, 524 (1947) (holding that denial

of a motion to intervene is immediately appealable).

      Under Rule 24(a), Fed. R. Civ. P., intervenors must establish the following

requirements in order to intervene in this action: (1) the application to intervene is

timely; (2) intervenors have an interest relating to the property or transaction which

is the subject of the action; (3) intervenors are so situated that disposition of the

action, as a practical matter, may impede or impair their ability to protect that

interest; and (4) their interest is represented inadequately by the existing parties to

the suit. Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11 th Cir. 1989). The district



                                            2
court held that intervenors have failed to establish that they meet these

requirements and we agree.

       First, the leaseholders have not demonstrated an adequate interest in the

property that is the subject of this action. We have held that, in order to show such

an interest, the intervenor must be a real party in interest in the transaction such

that he has a direct, substantial, legally protectable interest in the proceedings.

Purcell v. BankAtlantic Financial Corp., 85 F.3d 1508, 1512 (11 th Cir. 1996).

Intervenors in this action do not have such an interest. While leaseholders in

federal low-income housing do have certain statutory rights, no judgment entered

in this action will defeat those rights. Nor would any judgment regarding

prepayment of the loan terminate their interest or rights provided under the current

terms of their leases with Meadowfield Apartments.1 Any suggestion that their

future rights may be impaired is too speculative to support intervention. Since a

judgment in this action would not impede or impair the ability of the intervenors to

protect their rights under their current leases, they have not shown that they have




       1
         Intervenors reliance upon United States v. Dixwell Housing Corp., 71 F.R.D. 558 (D.
Conn. 1976), is misplaced. In that case, the aim of the action was to divest the owner of its
ownership interest in the property, which likely would have resulted in the tenants’ loss of their
leases. In contrast, the purpose of this action is to cancel the mortgage – through prepayment –
not to cancel the leases or modify the rights of the intervenors under those leases.

                                                 3
an interest in these proceedings adequate to permit them to intervene.2

        Additionally, intervenors have failed to establish that their rights are not

adequately represented by the United States in this action. Intervenors seek exactly

the same relief as does the United States – a declaration that federal law prevents

prepayment of the loan by Meadowfield. Furthermore, the arguments made by

intervenors and the United States against the prepayment are substantially the

same.

        For the foregoing reasons, we agree with the district court that intervenors

have failed to establish the necessary requirements for intervention in this case and

the denial of the motion to intervene is due to be

        AFFIRMED.




        2
        In fact, intervenors have filed a separate action against the Department of Agriculture
and the Rural Housing Authority to protect their rights, demonstrating that those rights are not
impaired by their exclusion from this action.

                                                 4